Title: From George Washington to John Cochran, 18 June 1782
From: Washington, George
To: Cochran, John


                  
                     Sir,
                     Head Quarters 18th June
                     82
                  
                  It appears to me that Keeping up an Hospital at Boston is a very
                     needless expence to the Public —the only pretext that could be offered for it
                     was the Corps of Invalids being there, that Corps being now removed and no
                     Continental Troops remaining or likely to be there I see nothing to prevent the
                     Hospitals being broke up immediately and I desire you to take measures
                     accordingly.
                  
               